       Case 1:19-cv-07675-GBD-DCF Document 50 Filed 11/02/20 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




November 2, 2020
VIA ECF

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007


        Re:    Jane Doe 1; Jane Doe 2, Jane Doe 3, Jane Doe 4, Jane Doe 5 and
               Jane Doe 6 v. Darren Indyke and Richard D. Kahn in their capacities
               as co-executors of the Estate of Jefferey E. Epstein, et al.,
               No. 1:19-cv-07675-GBD-DF; Status Report

Dear Judge Freeman:

      Pursuant to the Court’s September 4, 2020 Order (ECF No. 48), Plaintiffs and
Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey
E. Epstein, jointly submit this status report.

       Plaintiffs Jane Does 1 and 6 have submitted their claims to the Epstein Victims’
Compensation Program (the “Program”); their claims are currently under review. Plaintiffs
Jane Does 2-5 seek to participate in the Program and expect to submit their claims
shortly. Should Plaintiffs resolve their claims against Defendants via the Program, the
parties will thereafter promptly discontinue this action with prejudice.

       To preserve the parties’ resources and in the interests of judicial economy, the
parties respectfully request that this case remain stayed at this time.

Respectfully submitted,

/s/ Bennet J. Moskowitz
Bennet J. Moskowitz

cc: Counsel of Record (via ECF)




111060028v1
